Case 1:21-cr-00209-PAC Document 40 Filed 07/26/21 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wee eee eee eee ee eee ee ee ee eee ee xX
UNITED STATES OF AMERICA

: PRELIMINARY ORDER OF

“We FORFEITURE AS TO

: SPECIFIC PROPERTY

DAVID HERNANDO CUEVAS VILLACIS,
21 Cr. 209 (PAC)
Defendant.

wee nee em ee ee eee ee eee eee eee ee K

WHEREAS, on or about March 25, 2021, DAVID HERNANDO CUEVAS
VILLACIS, (the “Defendant”), was charged in an Information, 21 Cr. 209 (PAC) (the
“Information”), with conspiring to distribute and possess with intent to distribute 500 grams and
more of mixtures and substances containing a detectable amount of cocaine, in violation of Title
21, United States Code, Sections 846 (Count One);

WHEREAS, the Information included a forfeiture allegation as to Count One of the
Information, seeking forfeiture to the United States, pursuant to Title 21, United States Code,
Section 853, of any and all property constituting or derived from any proceeds the defendant
obtained directly or indirectly as a result of the offense charged in Count One of the Information
and any and all property used or intended to be used in any manner or part to commit and to
facilitate the commission of the offense charged in Count One of the Information that the
Defendant personally obtained;

WHEREAS, on or about November 9, 2020, the Government seized $25,000 in
United States currency that was seized from a vehicle Defendant was driving at the time of his

arrest on or about November 9, 2020 (the “Specific Property”);
Case 1:21-cr-00209-PAC Document 40 Filed 07/26/21 Page 2 of 4

WHEREAS, on or about March 25, 2021, the Defendant pled guilty to Count One
of the Information, pursuant to a plea agreement with the Government, wherein the Defendant
admitted the forfeiture allegation with respect to Count One of the Information and agreed to
forfeit, pursuant to Title 21, United States Code, Section 853, any and all proceeds traceable to the
commission of the offense charged in Count One of the Information;

WHEREAS, the Government asserts that the Specific Property represents property
constituting, or derived from proceeds traceable to the commission of the offense charged in Count
One of the Information that the Defendant personally obtained;

WHEREAS, the Government further seeks the forfeiture of the Defendant of all his
right, title and interest in the Specific Property, which constitutes proceeds traceable to the offense
charged in Count One of the Information, that the Defendant personally obtained;

WHEREAS, the Court finds that, as a result of acts and/or omissions of the
Defendant, the proceeds traceable to the offense charged in Count One of the Information that the
Defendant personally obtained cannot be located upon the exercise of due diligence, with the
exception of the Specific Property; and

WHEREAS, pursuant to Title 21, United States Code, Section 853(g), and Ruies
32.2(b)(3), and 32.2(b)(6) of the Federal Rules of Criminal Procedure, the Government is now
entitled, pending any assertion of third-party claims, to reduce the Specific Property to its
possession and to notify any and all persons who reasonably appear to be a potential claimant of
their interest herein;

NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:
1. Asa result of the offense charged in Count One of the Information, to which

the Defendant was found guilty, all of the defendant’s right, title and interest in the Specific
Case 1:21-cr-00209-PAC Document 40 Filed 07/26/21 Page 3 of 4

Property is hereby forfeited to the United States for disposition in accordance with the law, subject

to the provisions of Title 21, United States Code, Section 853,

2. Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this
Preliminary Order of Forfeiture as to Specific Property is final as to the Defendant, DAVID
HERNANDO CUEVAS VILLACIS, and shall be deemed part of the sentence of the Defendant,

and shail be included in the judgment of conviction therewith.

3, Upon entry of this Preliminary Order of Forfeiture as to Specific Property,
the United States Department of Homeland Security (or its designee) is hereby authorized to take

possession of the Specific Property and to hold such property in its secure custody and control.

4, Pursuant to Title 21, United States Code, Section 853(n)(1), Rule 32,2(b)(6)
of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv){(C) and G(S)(a)(ii) of the
Supplemental Rules for Certain Admiralty and Maritime Claims and Asset Forfeiture Actions, the
United States is permitted to publish forfeiture notices on the government internet site,
www.forfeiture.gov. This site incorporates the forfeiture notices that have been traditionally
published in newspapers. The United States forthwith shall publish the internet ad for at least thirty
(30) consecutive days. Any person, other than the defendant, claiming interest in the Specific
Property must file a Petition within sixty (60) days from the first day of publication of the Notice
on this official government internet web site, or no later than thirty-five (35) days from the mailing

of actual notice, whichever is earlier.

5. The published notice of forfeiture shall state that the petition (i) shall be for
a hearing to adjudicate the validity of the petitioner’s alleged interest in the Specific Property, (ii)

shall be signed by the petitioner under penalty of perjury, and (iii) shall set forth the nature and
Case 1:21-cr-00209-PAC Document 40 Filed 07/26/21 Page 4 of 4

extent of the petitioner’s right, title or interest in the Specific Property, the time and circumstances
of the petitioner’s acquisition of the right, title and interest in the Specific Property, any additional
facts supporting the petitioner’s claim, and the relief sought, pursuant to Title 21, United States

Code, Section 853(n).

6. Pursuant to 32.2 (b)(6)(A) of the Federal Rules of Criminal Procedure, the
Government shall send notice to any person who reasonably appears to be a potential claimant

with standing to contest the forfeiture in the ancillary proceeding.

7. Upon adjudication of all third-party interests, this Court will enter a Final
Order of Forfeiture with respect to the Specific Property pursuant to Title 21, United States Code,

Section 853(n), in which all interests wil! be addressed.

8. The Court shall retain jurisdiction to enforce this Preliminary Order of
Forfeiture as to Specific Property, and to amend it as necessary, pursuant to Rule 32.2 of the

Federal Rules of Criminal Procedure.

SO 7/4
aA Custity Lt, Ze tere
HONORABLE PAUL A. CROTTY DA

UNITED STATES DISTRICT JUDGE
